DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 August 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 11 August 2022, claims 1, 3, 6-8, 10, 13-15, 17, and 20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.



Response to Arguments
Applicant’s arguments filed 11 August 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that the amended claims “integrate the identified judicial exceptions into a practical application performed by a machine that would be highly impractical to be performed by a human being”, where “a central document system automatically modifies a set of receiving entities to include one or more acting entities corresponding to a document type and based on a set of tasks other than document execution that each acting entity is to perform before a document can be exceeded”, and that “The determinations and automatic modification qualify [the independent claims] as patent-eligible” (see Remarks, p. 12) is unpersuasive.
The determination and “automatic modification” step encompasses a mental task or process, as it pertains to an evaluation, observation and/or judgment which falls into the “Mental Processes” grouping of abstract ideas.
For example, a sender of document packages can write “ATTN:” (i.e., “attention”) with the corresponding names of the persons who they believe to be responsible for the tasks. A person receiving the document package may look through the contents of the documents and determine that additional parties are needed for approval, e.g., based on an amount, the types of documents contained within there, etc., which would be in compliance with organizational rules/policies.
Therefore, simply stating that a computer performs these determinations and automatic modifications, which can be performed mentally by a person, does nothing more than state the abstract idea while adding the words “apply it” with a computer. That the computer is involved in making the process “automatic” is nothing more than an attempt to limit the claims to a particular technological environment—namely, implementation via computers.
Applicant’s arguments filed 11 August 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection. Furthermore, with regards to Follis, the 103 rejection has been modified to conform to the new claim limitations, and in combination with the newly applied prior art reference, Gordon.














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 8, and 15 recite the mental task or process of generating a document package to provide to an organization, accessing a policy of the organization that identifies a second set of acting entities corresponding to the document type and set of second tasks that need to be performed before the document can be executed for each document type, scanning through the document package to determine whether there is at least one document of the one or more document types identified by the policy, modifying the set of receiving entities to include the set of acting entities as well, and providing the document package to an organization for execution. This comprises an evaluation or judgment.
Alternatively, such steps encompass certain methods of organizing human activity (e.g., commercial or legal interactions including agreements in the form of contracts, legal obligations, business relations, etc.; or managing personal behavior or relationships or interactions between people).
In real-life situations, this is similar to creating a folder of documents and identifying the list of persons whom a set of signatures or approvals is needed, going through a policy checklist to identify whether there are any additional persons needed for signatures/approvals (and modifying the list of persons accordingly), and providing the document package to the appropriate persons.
Similarly, dependent claims 3, 10, and 17 recite similar steps as in the independent claims (regarding scanning through the document package and modifying the set of acting entities to include a third set of acting entities), though this pertains to types of document contents in addition to the document types, and is directed to a mental task or process for substantially the same reasons as listed above.
Dependent claims 4, 11, and 18 recite identifying text of the at least one document, and identifying one or more types of document contents. Similarly, this encompasses an evaluation or judgment, which can be practically performed in the mind of a person.
Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Similarly, the fact that the claims are implemented within a “centralized document system”, is nothing more than an attempt to generically link the claims to a particular technological environment—namely, that of computers.
The independent claims’ recitation of providing, by the centralized document system, the document package to the organization for execution, is nothing more than an insignificant post-solution activity, as such an activity is unrelated to how the system performs any of the prior steps of generating a document package, identifying sets of entities and associated tasks based on the policy and scanned document package (from which document types were identified and additional sets of tasks and entities were identified). Alternatively, such a limitation can be seen as nothing more than an attempt to limit the claims to a particular technological environment (implementation via computers, since the claims attempted to limit such a step to being performed by the claimed centralized document system).
Furthermore, the fact that the set of acting entities is automatically added/modified to the set of receiving entities “without requesting permission from the originating entity”, does nothing more than attempt to narrow what is still otherwise an abstract concept.1 This does not further limit the claims to a particular manner by which the prior steps of generating a document package, identifying sets of entities and associated tasks based on the policy and scanned document package (from which document types were identified and additional sets of tasks and entities were identified).  Similarly, attempting to limit the claims to being derived from a “policy” does nothing more than attempt to narrow what is otherwise still an abstract concept (i.e., the identification of a set of tasks). Thus, such a limitation is, at best, nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
The claims further recite insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed results of identifying policies, the document package identifying (i.e., containing) a set of receiving entities within an organization and a first set of tasks that the acting entity is to perform with regards to a generated document package (i.e., certain types of data), the tasks comprising a plurality of different tasks, the tasks being tasks other than execution that the receiving and acting entities are to perform before the at least one document can be executed. In particular, such field-of-use limitations include the claims’ recitation that the tasks and associated entities are identified based on the “document type” (independent claims 1, 8, and 15) and “types of document contents”; that the document types include a purchase agreement, etc. (dependent claims 2, 9, and 16); that the one or more types of document contents includes a payment amount, etc. (dependent claims 3, 10, and 17); that the type of information pertains to a payment threshold and payment amount (dependent claims 6, 13, and 20); and that the set of tasks may include reviewing, initiating, or signing the at least one document (dependent claims 7 and 14).
Dependent claims 4, 11, and 18 recite that natural language processing is performed on identified text in order to identify one or more types of document contents. However, this is nothing more than further narrowing of what are still abstract concepts, and adds nothing outside the abstract realm.2 Thus, at best, such a limitation amounts to nothing more than an attempt to limit the claims to a particular technological field—namely, the use of computers (which perform natural language processing, whereas humans mentally perform such tasks routinely and consciously on a daily basis).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Furthermore, the independent claims’ recitation of providing the document package to the organization for execution via the centralized document system is nothing more than an insignificant post-solution activity which is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities).

	Thus, when viewed as an ordered combination, the claims do nothing more than recite the claims at a high level of generality and not a specific means for performing these functions, which encompass evaluations or determines practically performed in the mind of a person, and/or certain methods of organizing human activities (including some type of commercial or legal interaction, and managing personal behavior or relationships or interactions between people).
Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. A majority of the additional limitations are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed result of generating a document package, identifying sets of entities and associated tasks based on the policy and scanned document package (from which document types were identified and additional sets of tasks and entities were identified). The recitation of computers does not alter this analysis; they do nothing more than provide a generic environment in which information is generated, analyzed, and transmitted, and thus does nothing more than generally link the use of the claims to a particular technological environment—namely, implementation via computers.
	Thus, even with the use of computers, it does not change the analysis that the claims are directed to an abstract idea, as the claims do nothing more than recite somehow performing the various identification and comparison (to a policy) steps without stating how—by what particular process or structure—such steps are carried out in a technical manner by a computer. Accordingly, the claims recite an abstract idea.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Follis et al. (“Follis”) (US 2015/0213404 A1), in view of Gordon et al. (“Gordon”) (US 2013/0211866 A1), in further view of Freed et al. (“Freed”) (US 2020/0125827 A1).
Regarding claim 1: Follis teaches A method comprising:
	generating, by a centralized document system, in response to a request from an originating entity, a document package to provide to an organization, the document package including at least one document for execution (Follis, [0022], where a vendor in business with a corporation (i.e., “organization”) may utilize the electronic signing service to send a purchase order (i.e., “document package including at least one document for execution”) to the corporation for signature, where the vendor may upload the purchase order to the service), the document package identifying a … receiving [entity] within the organization, the document package further identifying a task … [the] receiving entity is to perform with regard to the document package (Follis, [0096], where the sender 106 may request that the electronic signature service 102 send a contract to “Joe Snuffy” for signature (i.e., “the document package identifying a…receiving entit[y] within the organization, the document package further identifying a task”—i.e., a signature—“[the] receiving entity is to perform with regard to the document package”);
accessing, by the centralized document system, a policy of the organization that identifies, a set of acting entities corresponding to each of one or more document types (Follis, [0047], where the electronic signature service 102 can generate signature blocks for each individual or groups of individuals that have authority to execute the documents, according to the rules 201 specified by the organization (Follis, [0022]) and/or other organization data 108 that are accessible to the electronic signature service 102 (i.e., “accessing…a policy of the organization”). See Follis, [0034], where rules (i.e., “policies”) may specify that certain types of documents should be executed by manager, vice presidents, senior vice presidents for certain divisions, etc. (i.e., “a set of acting entities corresponding to each of one or more document types”)) and, the policy further identifying a [task] other than document execution that each acting entity is to perform before the at least one document can be executed (Follis, [0052], where the “execution” step requires a signature, implying that prior to execution (i.e., “before the at least one document can be executed”), a signature is required from each of the identified entities authorized to sign the contract (i.e., “identifying…[a task] other than document execution that each acting entity is to perform”));
	… [determining] whether the document package includes at least one document of the one or more document types identified by the policy (Follis, [0034], where the rules for the organization (i.e., “policies”) may specify that certain types of documents (i.e., “one or more document types”) should be executed by manager, vice presidents, senior vice presidents for certain divisions, etc. See Follis, [0038], where the system can determine that the analyzed document content references one or more functions for which one or more individuals having a specified role in the organization are responsible, e.g., “in-house” counsel having authority to sign powers of attorney (i.e., “one or more document types”), “procurement managers” having signature authority to sign certain vendor agreements (i.e., “one or more document types”); and Follis, [0084] and [0086], where rules 201 may specify that a regional manager for the chain of stores is authorized to execute purchase orders for any store in any state, and each state-level manager for a respective state is authorized to execute purchase orders for any store in the respective state. The electronic signature service 102 may identify a state-level manager as a signatory (rather than a regional-level manager) based on the document 104);
	in response to the document package including at least one document of the one or more document types identified by the policy, automatically modifying, by the centralized document system, the … receiving [entity] to include one or more acting entities of the set of acting entities corresponding to the at least one document type … (Follis, [0046], where the electronic signature service 102 can automatically assign signatories (i.e., “include one or more acting entities of the set of acting entities”) to the document 104 by adding, modifying, or replacing previously identified signatories in the document 104 that identifies the signatories. See, e.g., Follis [0096] and [0099-0100], where a sender originally specified the document to be sent to “Joe Snuffy” for signature, but the system determines additional signatories with the same authority as the first signatory to sign documents on behalf of the organization using organization data 108 (i.e., “policy”). See also, e.g., Follis, [0047], where the system can generate signature blocks for each individual or groups of individuals that have authority to execute the documents, according to the rules 201 and/or other organization data 108 (i.e., “automatically modifying…the set of receiving entities to include one or more acting entities of the set of acting entities”), which may also be based on document type (Follis, [0034] (i.e., “corresponding to the at least one document type”)), wherein the modified set of receiving entities is based on [a task] other than document execution that each acting entity is to perform before the at least one document can be executed (Follis, [0047], where the system can generate signature blocks for each individual or groups of individuals that have authority to execute the documents, according to the rules 201 and/or other organization data 108. See, e.g., Follis, [0048], where the contract may only be legally binding (i.e., executed) upon, e.g., (1) a majority of board members signing the document, or (2) both the president and secretary of the corporation signing the document (i.e., “modified set of receiving entities is based on [a task]”—i.e., the “signing” of the document by each entity corresponding to “[a task] other than document execution that each acting entity is to perform before the at least one document can be executed”); and
	providing, by the centralized document system, the document package to the organization for performance of the plurality of … tasks (Follis, [0034], where the system routes a document from a sender outside or within the organization, to one or more signatories within an organization (since there are N signatories each tasked with signing the document, there are N tasks that need to be performed, i.e., the claimed “plurality of tasks”)).
	Although Follis does not appear to explicitly state that there is initially a set of receiving entities as claimed, one of ordinary skill in the art would have recognized that Follis’ disclosed steps of adding additional entities to the document would have been performed the same regardless of whether only one receiving entity or multiple receiving entities were provided by the sender. Therefore, one of ordinary skill in the art would have found it obvious to modify Follis’ disclosure to include multiple receiving entities as claimed because Follis suggests in [0052] that sometimes multiple entities may need to be involved in signing (and executing) a document; thus, one of ordinary skill in the art would have found it obvious to include multiple entities in the receiving document package in order to allow senders to explicitly specify needed signatories in situations where multiple signatures are needed.3
	Although Follis does not appear to explicitly state that the modification of receiving entities occurs without requesting permission from the originating entity, Follis discloses in [0107] that the system can route the document 104 for signature without further involvement from or notification of the sender (i.e., “without requesting permission from the originating entity”) in situations where, e.g., the sender may be unaware of which individuals in the organization 110 are authorized to sign the document. Therefore, one of ordinary skill in the art would have been suggested to have modified Follis to perform the generating of the signature blocks (i.e., automatic modification of the receiving entities) without requesting permission from the originating entity, as claimed, with the motivation of simplifying the process for the sender, for convenience on the sender’s part, and to prevent potential delays in document execution (e.g., if the sender were required to confirm every modification/change, they may not be aware of whether the specified parties were appropriate, and they may not check their notifications constantly which would result in document execution delays).
	Follis teaches all the claim limitations, but does not appear to explicitly teach a plurality of different [tasks] (more particularly, the steps of [the document package further identifying a task] of a plurality of different tasks each [receiving entity is to perform]; [the policy further identifying] a set of [tasks that each acting entity is to perform]; [wherein the set of receiving entities is based on] the set of tasks [other than document execution that each acting entity is to perform before the at least one document can be executed]; [and providing the document package to the organization for performance of the plurality of] different [tasks]); [and] scanning, by the centralized document system, the document package to [determine whether the document package includes at least one document of the one or more document types].
	Gordon teaches [identifying] a set of [receiving entities within the organization, the document package further identifying a task] of a plurality of different tasks each [receiving entity is to perform] (Gordon, [0038], where a received project may have a plurality of roles associated with the project or project type, e.g., analyst, project manager and/or team member (i.e., “identifying…a set of receiving entities within the organization”). When the project is received, tasks may be automatically assigned to one or more users having the assigned role via the task assignment module 210. See Gordon, [0036], where example tasks include project document reviews, operational support manual reviews, service level agreement preparation, reviews, and approvals, etc. (i.e., “a plurality of different tasks”). See Follis, [0022] above with regards to the “document package”);
	[the policy further identifying] a set of [tasks that each acting entity is to perform] (Gordon, [0038], where a role assignment module 208 stores data matching one or more roles to one or more tasks (i.e., “a set of tasks that each…entity is to perform”), such as the tasks defined or identified in the task module 206);
	[wherein the set of receiving entities is based on] the set of tasks [other than document execution that each acting entity is to perform before the at least one document can be executed] (Gordon, [0038], where the role assignment module 208 may match the identified tasks to one or more identified roles, and the tasks may then automatically be assigned to one or more users having the assigned role, such as by the task assignment module 210); [and]
	[providing the document package to the organization for performance of the plurality of] different [tasks] (Gordon, [0041], where once tasks have been assigned to the appropriate role(s), the tasks may be distributed to one or more user(s) having the appropriated designated role(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Follis and Gordon (hereinafter “Follis as modified”) by incorporating Gordon multitude of tasks associated with various roles/entities (i.e., expanding Follis’ tasks to include other types of tasks other than simply execution/signing) with the motivation of anticipating the various functions involved in a business process (e.g., instead of just limiting the tasks to signing, users can also be instructed for various complex legal- or project-related tasks, which require many and more complex steps beyond simply signing documents)4. 
		Follis as modified does not appear to explicitly teach scanning, by the centralized document system, the document package to [determine whether the document package includes at least one document of the one or more document types].
Freed teaches scanning, by the centralized document system, the document package to [determine whether the document package includes at least one document of the one or more document types] (Freed, [0027-0028], where the system automatically classifies each digital document file received for a transaction into one or more categories, each associated with a different logical type of document in a transaction, where each logical type (i.e., “document type”) is associated with a signatory role).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Follis as modified and Freed (hereinafter “Follis as modified”) with the motivation of automating the steps of classifying a document, thereby reducing the need for human intervention (Freed, [0031]), e.g., avoiding requiring the sender to have to input the types of documents contained within a transaction/package beforehand.

	Regarding claim 2: Follis as modified teaches The method of claim 1, wherein the document types include:
	a purchase agreement, a confidentiality agreement, a rental agreement, an employee agreement, a sales contract, and a bank form (Follis, [0022], where a vendor in business with the corporation may use the electronic signing service to send a purchase order (i.e., “purchase agreement”) to the corporation for signature).  

	Regarding claim 3: Follis as modified teaches The method of claim 1, wherein the policy of the organization identifies an additional set of acting entities corresponding to one or more types of document contents identified by the policy and, for each acting entity of the additional set of acting entities, identifying an additional set of tasks that the acting entity is to perform before the at least one document can be executed (Follis [0096] and [0099-0100], where a sender originally specified the document to be sent to “Joe Snuffy” for signature, but the system determines additional signatories with the same authority as the first signatory to sign documents on behalf of the organization using organization data 108 (i.e., “policy”). See also, e.g., Follis, [0047], where the system can generate signature blocks for each individual or groups of individuals (i.e., “additional set of acting entities”) that have authority to execute the documents (i.e., “task”), according to the rules 201 and/or other organization data 108, which may also be based on document type (Follis, [0034] (i.e., “corresponding to the at least one document type”), the execution implying a “signing” of the document prior to its execution (Follis, [0052]) (i.e., “[a task] that the acting entity is to perform before the at least one document can be executed”).
See Gordon, [0041], with regards to the “additional set [of tasks]”, where a plurality of roles may be identified that identify types of individuals needed or desired to complete one or more tasks. The role(s) may be matched to the defined and identified tasks needed to complete the project based on data stored by the role assignment module 208 (Gordon, [0038]) (i.e., “policy”), and the system automatically assigns the identified tasks to the particular role(s). Once the tasks have been assigned to the appropriate role(s), the tasks may be distributed to one or more user(s) having the appropriate designated role(s)), and the method further comprising: 
scanning, by the centralized document system, the at least one document of the document package (Freed, [0027-0028], where the system automatically classifies each digital document file received for a transaction into one or more categories, each associated with a different logical type of document in a transaction, where each logical type (i.e., “document type”) is associated with a signatory role) to determine whether the at least one document includes one or more of the types of document contents identified by the policy (Follis, [0034], where the electronic signature service can determine an appropriate level of signature authority for the document based on the determined type of subject matter of the document (i.e., “one or more of the types of document contents”) and the rules for the organization (i.e., “identified by the policy”). This determination of the subject matter type may be have been performed by analyzing the content of the document (i.e., “scanning…the at least one document”). Note that Follis’ use of the word “signature authority” corresponds to the claimed “task”, as Follis’ the signature authority is used to identify signatories, from whom a signature is required (Follis, [0052]), i.e., the “signing” of documents corresponding to the claimed “task”); and
	in response to the at least one document including one or more of the types of document contents identified by the policy, automatically modifying, by the centralized document system, the set of receiving entities to include one or more acting entities of the additional set of acting entities corresponding to the one or more types of document contents without requesting permission from the originating entity (Follis, [0046], where the electronic signature service 102 can automatically assign signatories to the document 104 by adding, modifying, or replacing previously identified signatories in the document 104 that identifies the signatories. See, e.g., Follis [0096] and [0099-0100], where a sender originally specified the document to be sent to “Joe Snuffy” for signature, but the system determines additional signatories with the same authority as the first signatory to sign documents on behalf of the organization using organization data 108 (i.e., “policy”). See also, e.g., Follis, [0047], where the system can generate signature blocks for each individual or groups of individuals that have authority to execute the documents, according to the rules 201 and/or other organization data 108 (i.e., “automatically modifying…the set of receiving entities to include one or more acting entities of the additional set of acting entities”), which may also be based on document type (Follis, [0034] (i.e., “corresponding to the at least one document type”).
See claim 1 with regards to the claimed limitations of the “set of receiving entities” (as opposed to the single receiving entity disclosed by Follis) and “without requesting permission from the originating entity” as being obvious in view of the prior art).

	Regarding claim 5: Follis as modified teaches The method of claim 3, wherein the one or more types of document contents includes one or more of: a payment amount, a payment term, a late payment penalty, a limited liability clause, and a product or service (Follis, [0084], where the system may determine that the one or more identified words/phrases in a document refer to logistical functions or financial functions).
	Although Follis does not appear to explicitly state that the type of information relates to a payment amount, payment term, late payment penalty, a limited liability clause, or a product/service, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The identification of one or more types of document contents would have been performed the same regardless of the specific data involved (i.e., the claimed document contents, certain words/phrases corresponding to certain organizational roles/functions as disclosed by Follis, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to one of ordinary skill in the art to have referred to Follis’ teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 7: Follis as modified teaches The method of claim 1, wherein any of the plurality of different tasks or the set of tasks other than document execution includes one or more of:
	reviewing the at least one document, initialing the at least one document, and signing the at least one document (Follis, [0023-0024], where the service automatically identifies authorized signatories for an organization based on the data pertaining to the organization, e.g., by identifying a president or other officer specified in an organizational structure for the corporation and who, according to the one or more rules, is authorized to execute any contract (i.e., “document package”) or certain types of contracts (i.e., “corresponding to the document type”). Note that Follis’ “execution” step requires a signature (Follis, [0052]), implying that a signature is required prior to document execution, i.e., “other than document execution”). 

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Follis teaches A non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor, cause the processor to perform steps comprising [the claimed steps] (Follis, [0109-0110], where the server system can include a processor that executes computer-executable program instructions stored in the memory, memory including non-volatile computer-readable media).

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Follis discloses A centralized document system comprising a hardware processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the hardware processor, cause the centralized document system to perform steps comprising [the claimed steps] (Follis, [0109-0110], where the server system can include a processor that executes computer-executable program instructions stored in memory, the memory including non-volatile computer-readable media).

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Follis et al. (“Follis”) (US 2015/0213404 A1), in view of Gordon et al. (“Gordon”) (US 2013/0211866 A1), in further view of Freed et al. (“Freed”) (US 2020/0125827 A1), in further view of Hall et al. (“Hall”) (US 2016/0085856 A1).
	Regarding claim 4: Follis as modified teaches The method of claim 3, wherein scanning the at least one document of the document package to determine whether the at least one document includes one or more of the types of document contents identified by the policy comprises:
	identifying, by the centralized document system, text of the at least one document; and performing, by the centralized document system, … processing on the identified text to identify the one or more types of document contents (Follis, [0084], where the system analyzes the text of the document 104 to identify one or more words/phrases in the document (i.e., “identifying text of the at least one document”), which is then compared to one or more organization functions described in organization data 108, e.g., determining that one or more words/phrases in the document refer to logistical functions or financial functions, performed by the logistics and financial departments, respectively).
	Follis as modified discloses all the claim limitations, except does not appear to explicitly teach that the processing of the document is performed via natural language processing.
	Hall teaches [performing] natural language processing [on the identified text to identify the one or more types of content] (Hall, [0032-0033], where the text analyzer interprets the text 110 using natural language processing, the output of which is used to identify individual words, phrases, or other identifiable sentence parts).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Follis as modified and Hall with the motivation of having the system more intelligently interpret human language input, as opposed to a computer language or other artificial language5,6 (i.e., the computer/artificial language would not map as easily to the language found in the documents being routed/transmitted, and thus simple keyword-extraction techniques, for example, may not be as accurate in determining the type of content). 

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Follis et al. (“Follis”) (US 2015/0213404 A1), in view of Gordon et al. (“Gordon”) (US 2013/0211866 A1), in further view of Freed et al. (“Freed”) (US 2020/0125827 A1), in further view of Wong et al. (“Wong”) (US 2011/0153458 A1).
	Regarding claim 6: Follis as modified teaches The method of claim 3, but does not appear to explicitly teach wherein the one or more types of document contents include a payment amount, wherein the policy of the organization identifies a payment threshold, and wherein the set of receiving entities is modified to include one or more acting entities of the additional set of acting entities in response to the payment amount exceeding the payment threshold.
Wong teaches wherein the one or more types of document contents include a payment amount (Wong, [0018], where the purchase order includes an amount), wherein the policy of the organization identifies a payment threshold (Wong, [0020], where business rules require a VP level approval if the cost is greater than $10,000), and wherein the set of receiving entities is modified to include one or more acting entities of the additional set of acting entities in response to the payment amount exceeding the payment threshold (Wong, [0047], where an approver and/or reviewer may be dynamically added to the approval process where line items and/or purchase order may be sent to the newly added approver in the approval process (i.e., “set of receiving entities is modified to include one or more acting entities of the additional set of acting entities”). See also Wong, [0020], where the system dynamically adds approvers to the approval process. The system may trigger approvals based on business rules embedded in the approval process definition (i.e., “[including] one or more acting entities…in response to”), e.g., VP level approval required if cost > $10,000 (i.e., “the payment amount exceeding the payment threshold”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Follis as modified and Wong by expanding Follis’ rules to include cost considerations with predictably equivalent operating characteristics—which is that relevant individuals are identified for routing the document to for signatures. One of ordinary skill in the art would have been motivated to include such cost considerations in order to enforce traditional business practices of requiring higher approval for payment amounts exceeding a certain threshold.7

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the 892 form previously filed on 24 June 2022. Wheeler et al. (US Patent Publication No. 2003/0177361 A1) is cited to show that traditional business practices required higher approval for payment amounts exceeding a certain threshold. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
26 September 2022




    
        
            
        
            
        
            
    

    
        1 See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
        2 See footnote [1] above.
        3 Note that also because no new and unexpected result is produced from having one versus multiple receiving entities associated with the document package, the claimed invention further does not distinguish from the prior art. See In re Harza (CCPA 1960) (a reference did not disclose a plurality of ribs, but the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
        4 See, e.g., Clain. US Patent Publication No. 2017/0242852 A1 at [0004-0036] (where closing a commercial loan or similar transaction such as a debt instrument, lease, purchase of receivables, etc., is a tedious task requiring complex analysis, the preparation of many different documents, and collaboration or communication among many different parties, with many different steps).
        5 Potter et al. US Patent No. 7,409,337 B1 at [Background].
        6 Wroczynski et al. US Patent Publication No. 2014/0136188 A1 at [0003].
        7 Wheeler et al. US Patent Publication No. 2003/0177361 A1 at [0032].